  Case 18-29352       Doc 30     Filed 03/31/20 Entered 03/31/20 12:51:10           Desc Main
                                   Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHISN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 18 B 29352
Salina Ashford,                              )      HON. TIMOTHY A. BARNES
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                         NOTICE OF OBJECTION TO CLAIM 7-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

CT Corporation System, Registered Agent, Santander Consumer USA, Inc, 208 S. LaSalle St,
Suite 814, Chicago, IL 60604;

Scott Powell, President of Santander Consumer USA, Inc, 1601 Elm St, Ste 800, Dallas, TX
75201;

Santander Consumer USA, Inc, PO Box 961245, Fort Worth, TX 76161;

       Please take notice that on April 30, 2020, at 1:30 p.m., I shall appear before the
Honorable Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S.
Dearborn Street, Chicago, Illinois and present the attached objection and you may appear if you
so choose.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditors via regular U.S. Mail with postage prepaid from
the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on March 31, 2020.

                                                                            /s/ Alexander Nohr__
                                                                              Attorney for Debtor
                                                                     The Semrad Law Firm, LLC
                                                                     20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                   (312) 913-0625
  Case 18-29352        Doc 30     Filed 03/31/20 Entered 03/31/20 12:51:10           Desc Main
                                    Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 18 B 29352
Salina Ashford,                               )      HON. TIMOTHY A. BARNES
                                              )      CHAPTER 13
         DEBTOR.                              )
                                              )

                                  OBJECTION TO CLAIM 7-1

       NOW COMES Salina Ashford, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 7-1;
Debtor states the following:

         1. That on October 18, 2018, the Debtor filed a petition for relief pursuant to Chapter 13

            Title 11 U.S.C.

         2. This Honorable Court confirmed Debtor’s Chapter 13 Plan on December 6, 2018.

         3. That on November 19, 2018, Santander Consumer USA, Inc filed a Proof of Claim,

            Claim 7-1, for an auto loan in the amount of $15,908.82 for the collateral commonly

            known as a 2014 Nissan Sentra. Please see Exhibit A for Proof of Claim.

         4. On January 21, 2020, Debtor’s 2014 Nissan Sentra was deemed a total loss, due to a

            theft that occurred on January 21, 2020. Please see Exhibit B.

         5. Debtor’s 2015 Nissan Altima is financed by Santander Consumer USA, Inc. Per

            information and belief, the current loan payoff amount is $7,428.70.

         6. The proposed settlement for the vehicle is $6,999.00.

         7. Debtor’s 2015 Nissan Altima was fully insured with United Equitable Insurance

            Company and the payout amount is $6,999.00.

         8. Due to the circumstance’s states above, Claim 7-1 is paid as a general unsecured

            creditor in the amount of $429.70.
 Case 18-29352         Doc 30       Filed 03/31/20 Entered 03/31/20 12:51:10          Desc Main
                                      Document     Page 3 of 3


       9. Debtor objects to Claim 7-1, filed by Santander Consumer USA, Inc.

       10. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

             Claim 7-1 filed by the Santander Consumer USA, Inc.

       11. Debtor has filed the instant case in good faith and is in a position to proceed with the

             Chapter 13 Plan of reorganization.

WHEREFORE, Salina Ashford, Debtor, respectfully requests this Honorable Court enter an Order:

       1.)           That Claim 7-1 is paid as a general unsecured creditor in the amount of

                     $429.70; and

       2.)           For any such further relief as this Court deems fair and just.



                                                                             Respectfully submitted,


                                                                       ___/s/ Alexander Nohr_____
                                                                            Attorney for the Debtor
                                                                       The Semrad Law Firm, LLC
                                                                       20 S. Clark Street, 28th Floor
                                                                                 Chicago, IL 60603
                                                                                    (312) 913-0625
